Citation Nr: 9931955	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-09 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board in October 1997 remanded the case 
for further development.  The case has recently been returned 
to the Board for appellate consideration.

The Board observes that the veteran did not appear for a 
Board hearing at the RO and neither he nor his representative 
have indicated a desire to reschedule the hearing or to 
request a hearing with RO personnel before the Board proceeds 
with appellate review.  


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a VA 
medical examination that was necessary for a determination of 
his claim.

2.  The record shows that the veteran is currently employed 
and has discontinued a VA vocational rehabilitation program.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is denied as a matter 
of law.  38 C.F.R. 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had honorable service during the Vietnam era.  He 
was born in November 1945.  His VA claim for nonservice-
connected disability pension in 1983 was denied and he did 
not appeal that determination.  Information on file at the 
time showed he had completed two years of high school and 
last worked in 1981.  The contemporaneous medical evidence 
showed treatment for alcohol abuse and dependency.   There 
was a reference to lumbar disc surgery and spinal fusion in 
the early 1980's.  The RO denied the claim and notified the 
veteran by letter dated in May 1983. 


The veteran in 1989 submitted another claim for VA 
nonservice-connected disability pension.  He reported that he 
last worked in 1988 as a laborer.  Disabilities mentioned 
were the back, ulcers and phlebitis.  VA hospitalizations in 
late 1989 showed diagnoses of follow up gastric analysis and 
musculoskeletal pain.  Postoperative bleeding ulcer was noted 
in the narrative summaries.  No other clinical diagnoses were 
mentioned.  He was to be followed in the drug rehabilitation 
clinic.  The RO denied the claim and advised the veteran of 
the determination by letter dated in April 1990.

A private neurology evaluation in 1991 for the veteran's neck 
and low back pain complaints noted a work injury in 1991 when 
he fell injuring the low back.  Past lumbar fusion and 
gastric surgery were noted.  The impression was cervical 
sprain and lumbar sprain.  Electrodiagnostic testing was 
reported as showing early peripheral neuropathy with mainly 
sensory involvement and bilateral lumbosacral radiculopathy 
plus nerve root involvement of L5-S1.

The next pertinent communication was the veteran's 
application for VA nonservice-connected disability pension in 
January 1994.  He mentioned a back injury and surgery in 
1981.  He reported that he last worked in 1994 and had worked 
as a handyman for a church.  

A VA examiner in early 1994 reported he had worked as a stock 
clerk, truck driver and furniture mover.  Reportedly he drank 
heavily until mid 1992 but had started again several months 
earlier and had a long history of substance abuse.  He also 
mentioned depression.  The examiner found that the veteran's 
mobility was not limited.  There was X-ray evidence of 
emphysema, and degenerative joint disease of the cervical 
spine and lumbar spine.  The diagnoses were chronic lower 
back pain and continuous substance and alcohol abuse.  


The veteran submitted an orthopedic evaluation report from 
late 1994 that showed a restricted range of motion of the 
lumbar spine and a diagnosis of pseudoarthrosis of the lumbar 
spine.  The examiner opined that the veteran was really not 
fit for any type of gainful employment and was severely 
disabled from multiple orthopedic problems, in particular the 
low back.  The examiner opined that the veteran might benefit 
from surgery but would certainly never return to truly 
gainful type of heavy employment and was currently totally 
disabled.  

The record includes a letter from the Social Security 
Administration (SSA) in July 1994 advising the veteran of his 
supplemental security income entitlement.

The veteran submitted a list of exhibits from a SSA 
administrative decision that included medical reports and 
other evidence dated variously from 1991 to 1993.   
Duplicates were received and those pertinent to the appeal 
period show in January 1993 Dr. JG mentioned right shoulder 
impingement syndrome and low back problems due to 
pseudoarthrosis.  

The physician opined that the veteran could never return to 
industrial labor type work that he had performed in the past.  
He opined that the veteran could benefit from occupation 
reorientation because of his young age and motivation and 
that the veteran's suggestion of becoming an 
electrocardiogram technician would be ideally suitable for 
him.  The physician also opined that the veteran could be 
removed from unemployment with a little help for reeducation.  
In February 1993, the physician again opined that the veteran 
would never return to any kind of heavy-duty employment.

A psychology evaluation in March 1993 showed a clinical 
impression of adjustment disorder with mixed emotional 
features; rule out alcohol dependence in remission; schizoid 
personality with depressive features; back pain with 
discomfort secondary to back injury; severe psychosocial 
stressors and GAF 70 currently and for the past year.  

The evaluator opined that it appeared that limitations 
imposed by the veteran's physical ailments could be construed 
to represent his primary functional disability.  A secondary 
aspect of his disability was felt to be the schizoid aspect 
of his personality.  The clinician opined there were no 
contraindications for him to be trained in the paramedical 
field, namely laboratory technician, but his very depressed 
academic skills would seriously hamper learning.  The 
veteran's medical condition was viewed as uncertain and that 
it would be very difficult for him to commit himself to a 
specific training program.

Dr. JG reported in May 1993 that the veteran had impingement 
syndrome of the right shoulder with significant range of 
motion limitation on forward flexion and abduction.  He also 
had significant limitation of forward flexion and extension 
of the lumbar spine.  He had significant limitation of motion 
of the cervical spine in flexion, extension and lateral 
flexion.  He was found to have 23% total spine impairment, 3% 
total upper extremity impairment and 25% whole person 
impairment.

Dr. JG reported in early 1995 that the veteran was a patient 
with definite pseudoarthrosis of the lumbar spine with severe 
disability that was permanent in nature.  He also had a 
cervical injury that was being investigated.  The physician 
opined that the veteran was totally disabled at this time and 
was likely to remain so.

The Board remand in October 1997 was intended to supplement 
the record with a copy of any SSA administrative 
determination, additional treatment records and a general 
medical examination.  The SSA did not respond to inquiries 
made in June and December 1998.  

A deferred rating decision dated in March 1998 noted that the 
veteran's address was unknown, that he did not have a listed 
phone number and that the representative had been unable to 
contact him.   The veteran in March 1999 advised the RO of 
his current address and a medical examination was ordered.  
The veteran's telephone number appeared on the examination 
request form.  



The claims folder contains a message dated in late April 1999 
indicating that the medical examinations were canceled since 
the veteran failed to report.  A report of contact dated in 
April 1999 confirmed this.   Another report of contact in May 
1999 advised that the veteran was sent a letter regarding the 
examination and he had not as yet responded.  

VA clinical records were received dated from 1990 to 1999.   
There is a break in the record from early in 1992 to late in 
1994.  The reports from 1994 through late 1996 refer 
repeatedly to a diagnosis of substance abuse and also mention 
chronic back pain, postoperative ulcer disease, and a 
resolved right subcortical cerebrovascular accident.  He was 
incarcerated apparently from late 1996 to early 1999.  

A VA vocational rehabilitation intake assessment in February 
1999 shows that he reported unemployment from a back injury 
but that he said he was capable of working and wished to 
pursue competitive employment.  He was seen as feasible for 
such employment at this time.  

In March 1999, it was reported that he met criteria to 
participate in a work-for-pay program.  Later in March, it 
was reported that he contacted VA to inform that he did not 
attend a group meeting on account of having obtained a job.  
The last entry in late March 1999 shows that he reportedly 
had met the goals of incentive therapy and had called his 
case manager stating that he had received employment but the 
type was not known.  He was discontinued from the vocational 
rehabilitation clinic due to being ready for employment and 
having found employment.  

The RO in June 1999 issued the veteran and his representative 
a supplemental statement of the case to advise the veteran of 
the determination in his claim.  It was noted that the 
veteran failed to report for a VA examination.  


Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. The provisions contained in the 
rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.



(b) Exceptional cases (2) Pension. Where the evidence of 
record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his or her disability (ies), age, occupational 
background and other related factors, the following are 
authorized to approve on an extra-schedular basis a permanent 
and total disability rating for pension purposes: the 
Adjudication Officer; or where regular schedular standards 
are met as of the date of the rating decision, the rating 
board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected. (b) Criteria. In addition to the criteria 
for determining total 
disability and permanency of total disability contained in 
Sec. 3.340, the following special considerations apply in 
pension cases: 

(1) Permanent total disability pension ratings will be 
authorized for congenital, developmental, hereditary or 
familial conditions, provided the other requirements for 
entitlement are met. 

(2) The permanence of total disability will be established as 
of the earliest date consistent with the evidence in the 
case. Active pulmonary tuberculosis not otherwise established 
as permanently and totally disabling will be presumed so 
after 6 months' hospitalization without improvement. The same 
principle may be applied with other types of disabilities 
requiring hospitalization for indefinite periods. The need 
for hospitalization for periods shorter or longer than 6 
months may be a proper basis for determining permanence. 
Where, in application of this principle, it is necessary to 
employ a waiting period to determine permanence of totality 
of disability and a report received at the end of such period 
shows the veteran's condition is unimproved, permanence may 
be established as of the date of entrance into the hospital. 

Similarly, when active pulmonary tuberculosis is improved 
after 6 months' hospitalization but still diagnosed as active 
after 12 months' hospitalization permanence will also be 
established as of the date of entrance into the hospital. In 
other cases the rating will be effective the date the 
evidence establishes permanence.

(3) Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age. For 
such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment. Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken 
to establish permanent and total disability until it is shown 
that the veteran after treatment and convalescence, has been 
unable to secure or follow employment because of the 
disability and through no fault of the veteran.

(4) The following shall not be considered as evidence of 
employability: (i) Employment as a member-employer or similar 
employment obtained only in competition with disabled 
persons. (ii) Participation in, or the receipt of a 
distribution of funds as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718.  

(5) The authority granted the Secretary under 38 U.S.C. 
1502(a)(2) to classify as permanent and total those diseases 
and disorders, the nature and extent of which, in the 
Secretary judgment, will justify such determination, will be 
exercised under Sec. 3.321(b).

(c) Temporary program of vocational rehabilitation training 
for certain pension recipients. (1) When a veteran under age 
45 is awarded disability pension during the period beginning 
on February 1, 1985, and ending on December 31, 1995, the 
Vocational Rehabilitation and Counseling Division will be 
notified so that an evaluation may be made, as provided in 
Sec. 21.6050, to determine that veteran's potential for 
rehabilitation.


(2) If a veteran secures employment within the scope of a 
vocational goal identified in his or her individualized 
written vocational rehabilitation plan, or in a related field 
which requires reasonably developed skills and the use of 
some or all of the training or services furnished the veteran 
under such plan, not later than one year after eligibility to 
counseling under Sec. 21.6040(b)(1) of this chapter expires, 
the veteran's permanent and total evaluation for pension 
purposes shall not be terminated by reason of the veteran's 
capacity to engage in such employment until the veteran has 
maintained that employment for a period of not less than 12 
consecutive months.  38 C.F.R. § 3.342.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it. 
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; 

Provided, That permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person. The following 
will be considered to be permanent total disability: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden. Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15.




All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled. For the purpose 
of pension, the permanence of the percentage requirements of 
Sec. 4.16 is a requisite. When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability. Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable. In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.

(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.

A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16 and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration 
is to be given to the circumstances of employment in 
individual claims, and, if the employment was only 
occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected 
disabilities and the service-connected disability or 
disabilities have increased in severity, Sec. 4.16 is for 
consideration.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).


In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board has reviewed the record in light of the recent 
decision of the Court in Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the recent legal precedent in Stegall as 
applied to the facts of this appeal, and other applicable 
legal precedent discussed below, it is the opinion of the 
Board that the case should not again be remanded for the 
action demanded by the representative.  

Although the SSA decision granting supplemental security 
income benefits was not obtained, this was not due to any 
failure on the part of VA.  Further, the Board noted the 
exhibits were of record and most of the medical evidence 
considered was not relevant or probative of the veteran's 
present disability picture.  The argument for another 
examination is addressed below.    

The Board has not overlooked the basic regulatory criteria 
for entitlement to nonservice-connected disability pension 
benefits recited above.  However, the determinative factor in 
the decision to deny the claim does not rest upon the merits.  
Rather, the unexplained failure of the veteran to cooperate 
in the development of the claim made an informed 
determination of the claim on the merits impossible.  The 
Board is also bound by the regulations that require the claim 
be denied in such circumstances.

Further, the Board finds no need to formally include a 
determination of well groundedness as a claim for nonservice-
connected disability pension is analogous to an increased 
rating claim or individual unemployability claim, with the 
focus on the severity of nonservice-connected disabilities 
preventing gainful employment.  The same rationale would seem 
applicable for accepting an allegation of increased severity 
or unemployability as generally sufficient to well ground the 
claim.  

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327. 

The evidence initially presented to the Board was 
comprehensive but most of the information predated the time 
period relevant to the appeal.  Further, Dr. JG opined 
favorably on the veteran's employability in an environment 
other than the strenuous labor that he had done previously.  
There was also a VA examination that did not appear to 
account for all potentially disabling conditions.  Nor did 
the examination appear to show totally disabling orthopedic 
disorders.  In addition there was an obvious question of 
substance abuse as a major factor in the veteran's disability 
status.

The veteran's failure to cooperate has not been justified.  
There is no argument from the veteran or his representative 
regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  

The veteran was also contacted for a medical examination.  
His situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  None of the correspondence 
addressed to the veteran pursuant to the 1997 remand has been 
returned as undelivered.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised by the RO 
SSOC of the significance of failing to cooperate in that he 
was told evidence material to the outcome was not available 
for consideration.  



The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's original pension claim require that his claim be 
denied rather than being decided on the evidence of record.  
The distinction between treatment of initial compensation 
claims and other claims such as the veteran's pension claim 
is clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for pension be denied.  As mentioned 
previously, the Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the recent RO correspondence was returned as 
undelivered, the representative has not offered any 
information indicating that the veteran's current address has 
changed or that telephone contact was attempted.  

The Board observes that after the initial failure to report 
was confirmed the RO mailed him the information about the 
examination.  The record does not show he responded or 
otherwise advised the representative of a reason for failing 
to cooperate.   

The Board must also observe that the veteran has reported 
being employed and it is not argued that his work is of such 
a character that it would not be considered gainful 
employment.  He has not informed VA of the nature of his work 
and the representative has not argued that it is the 
equivalent of marginal employment.  The veteran sought 
competitive work and was found by VA rehabilitation personnel 
to be capable of performing it.

Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding his 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  



The veteran's failure to respond to the recently issued SSOC 
in any manner to indicate he might have had good cause for 
not reporting allows the Board to reasonably conclude that he 
was not prejudiced by any omission of a direct reference to 
§ 3.655.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  

For example, there is no evidence to suggest that the 
veteran's whereabouts are unknown or that he not at his 
address of record.  He was contacted regarding the 
examination as indicated by the VAMC correspondence. Further, 
the record indicates there was an attempt through letter 
contact to insure compliance with the examination, no doubt, 
to accommodate the veteran.  He did not report and neither he 
nor his representative has offered any reason for the failure 
to cooperate.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  Further, 
he is employed.  

Therefore, the Board finds that the veteran's claim for a 
permanent and total disability rating for pension purposes 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

